 

EXHIBIT 10.62

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following purchase and sale agreements were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Medford LLC and CHP Partners, LP

 

2.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Auburn
Assisted Living LLC and CHP Partners, LP

 

3.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Beaverton LLC and CHP Partners, LP

 

4.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Billings LLC and CHP Partners, LP

 

5.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Boise LLC and CHP Partners, LP

 

6.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Albany
Assisted Living, LLC (DBA Cambridge Terrace) and CHP Partners, LP

 

7.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Sandy
Assisted Living LLC (DBA Cascadia Village) and CHP Partners, LP

 

8.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Five
Rivers Assisted Living & Retirement Community, LLC and CHP Partners, LP

 

9.

Purchase and Sale Agreement dated as of August 21, 2013 by and between JILAR
Cottages L.L.C. and CHP Partners, LP

 

10.

Purchase and Sale Agreement dated as of August 21, 2013 by and between JILAR
Enterprises L.L.C. and CHP Partners, LP

 

11.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH Bend
LLC and CHP Partners, LP

 

12.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Gresham
Assisted Living LLC and CHP Partners, LP

 

13.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Idaho Falls LLC and CHP Partners, LP

 

14.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Longview
Monticello, LLC and CHP Partners, LP

 

15.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Roseburg
Assisted Living LLC (DBA Oak Park Assisted Living Community) and CHP Partners,
LP

 

16.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Orchard
Heights Senior Community, LLC and CHP Partners, LP

 

17.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Tualatin
Assisted Living LLC (DBA Riverwood Assisted Living Residence) and CHP Partners,
LP

 

18.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH Yelm
LLC and CHP Partners, LP

 

19.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Southern
Hills Assisted Living Community, LLC and CHP Partners, LP

 

20.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Sparks LLC and CHP Partners, LP

 

21.

Purchase and Sale Agreement dated as of August 21, 2013 by and between West
Hills Assisted Living Community LLC and CHP Partners, LP

 

22.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1718
East Fourth Street, L.P., CHP Partners, LP and First Title Insurance Company.

 

23.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1900
Randolph Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

24.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1918
Randolph Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

--------------------------------------------------------------------------------

 

 

25.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1450
Matthews Township Parkway L.P., CHP Partners, LP and First Title Insurance
Company. 

 

26.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 10030
Gilead Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

27.

Purchase and Sale Agreement dated as of September 18, 2014 by and among Spivey
Station Physicians Center I, L.P., CHP Partners, LP and First Title Insurance
Company.

 

28.

Purchase and Sale Agreement dated as of September 18, 2014 by and among Spivey
Station ASC Building, L.P. and CHP Partners, LP and First Title Insurance
Company.

The following assignment and assumption of purchase and sale agreements were not
filed as exhibits to this annual report on Form 10-K pursuant to Instruction 2
of Item 601 of Regulation S-K.

 

1.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Medford-Arbor Place OR Owner, LLC

 

2.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Beaverton OR Owner, LLC.

 

3.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Boise ID Owner, LLC.

 

4.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Tillamook-Five Rivers OR Owner, LLC.

 

5.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Bend-High Desert OR Owner, LLC.

 

6.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Gresham-Huntington Terrace OR Owner,
LLC.

 

7.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Idaho Falls ID Owner, LLC.

 

8.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Salem-Orchard Heights OR Owner, LLC.

 

9.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Tualatin-Riverwood OR Owner, LLC.

 

10.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Salem-Southern Hills OR Owner, LLC.

 

11.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Sparks NV Owner, LLC.

 

12.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Vancouver-Bridgewood WA Owner, LLC.

 

13.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Longview-Monticello Park WA Owner, LLC.

 

14.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Yelm-Rosemont WA Owner, LLC.

The following management agreements were not filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

1.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Boise ID Tenant Corp.

 

2.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Idaho Falls ID Tenant Corp.

 

3.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Sparks NV Tenant Corp.

 

--------------------------------------------------------------------------------

 

 

4.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Beaverton OR Tenant Corp. 

 

5.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Bend-High Desert OR Tenant Corp.

 

6.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tillamook-Five Rivers OR Tenant Corp.

 

7.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tualatin-Riverwood OR Tenant Corp.

 

8.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Southern Hills OR Tenant Corp.

 

9.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Orchard Heights OR Tenant Corp.

 

10.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Gresham-Huntington Terrace OR Tenant Corp.

 

11.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Medford-Arbor Place OR Tenant Corp.

 

12.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Vancouver-Bridgewood WA Tenant Corp.

 

13.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Longview-Monticello Park WA Tenant Corp.

 

14.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Yelm-Rosemont WA Tenant Corp.

 

15.

Management Agreement dated as of March 28, 2014, by and between CHP Springs TX
Tenant Corp. and Jerry Erwin Associates, Inc. (d/b/a JEA Senior Living)

 

16.

Management Agreement dated March 28, 2014, by and between CHP Park at Plainfield
IL Tenant Corp. and Harbor Plainfield Management, LLC.

The following promissory notes were not filed as exhibits to this annual report
on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

1.

Promissory Note dated December 2, 2013, made by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,625,282.00.

 

2.

Promissory Note dated December 2, 2013, made by CHP Beaverton OR Owner, LLC and
CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $9,686,032.00.

 

3.

Promissory Note dated December 2, 2013, made by CHP Billings MT Owner, LLC and
CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $20,634,027.00.

 

4.

Promissory Note dated December 2, 2013, made by CHP Boise ID Owner, LLC and CHP
Boise ID Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $22,026,026.00.

 

5.

Promissory Note dated December 2, 2013, made by CHP Tillamook-Five Rivers OR
Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,115,731.00.

 

6.

Promissory Note dated December 2, 2013, made by CHP Bend-High Desert OR Owner,
LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance Company
of America in the principal amount of $8,378,715.00.

 

7.

Promissory Note dated December 2, 2013, made by CHP Idaho Falls ID Owner, LLC
and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $18,843,689.00.

 

8.

Promissory Note dated December 2, 2013, made by CHP Salem-Orchard Heights OR
Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $12,954,716.00.

 

9.

Promissory Note dated December 2, 2013, made by CHP Tualatin-Riverwood OR Owner,
LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential Insurance
Company of America in the principal amount of $4,707,856.00.

 

--------------------------------------------------------------------------------

 

 

10.

Promissory Note dated December 2, 2013, made by CHP Salem-Southern Hills OR
Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $7,873,017.00. 

 

11.

Promissory Note dated December 2, 2013, made by CHP Sparks NV Owner, LLC and CHP
Sparks NV Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $24,974,323.00.

 

12.

Promissory Note dated February 3, 2014, made by CHP Vancouver-Bridgewood WA
Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $13,774,226.00.

 

13.

Promissory Note dated February 3, 2014, made by CHP Longview-Monticello Park WA
Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $19,218,858.00.

 

14.

Promissory Note dated February 3, 2014, made by CHP Yelm-Rosemont WA Owner, LLC
and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $9,924,763.00.

The following loan agreements/mortgages were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Deed of Trust, Security Agreement and Fixture filing (Arbor Place – First) dated
December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp., to First American Title Insurance Company for the benefit
of The Prudential Insurance Company of America.

 

2.

Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills – First)
dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton OR
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

3.

Deed of Trust and Security Agreement (Billings – First) dated December 2, 2013,
by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to American
Title & Escrow for the benefit of The Prudential Insurance Company of America.

 

4.

Deed of Trust, Security Agreement and Fixture filing (Boise – First) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

5.

Deed of Trust, Security Agreement and Fixture filing (Five Rivers – First) dated
December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

6.

Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – First) dated
December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

7.

Deed of Trust, Security Agreement and Fixture filing (Riverwood – First) dated
December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

8.

Deed of Trust, Security Agreement and Fixture filing (Southern Hills – First)
dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

9.

Deed of Trust and Security Agreement (Sparks – First) dated December 2, 2013, by
CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First American Title
Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

10.

Deed of Trust, Security Agreement and Fixture filing (High Desert – First) dated
December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

11.

Deed of Trust, Security Agreement and Fixture filing (Orchard Heights - First)
dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and CHP
Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

12.

Deed of Trust, Security Agreement and Fixture filing (Arbor Place – Second)
dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

--------------------------------------------------------------------------------

 

 

13.

Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills – Second)
dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton OR
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America. 

 

14.

Deed of Trust and Security Agreement (Billings – Second) dated December 2, 2013,
by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to American
Title & Escrow for the benefit of The Prudential Insurance Company of America.

 

15.

Deed of Trust, Security Agreement and Fixture filing (Boise – Second) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

16.

Deed of Trust, Security Agreement and Fixture filing (Five Rivers – Second)
dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

17.

Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – Second)
dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

18.

Deed of Trust, Security Agreement and Fixture filing (Riverwood – Second) dated
December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

19.

Deed of Trust, Security Agreement and Fixture filing (Southern Hills – Second)
dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

20.

Deed of Trust and Security Agreement (Sparks – Second) dated December 2, 2013,
by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First American
Title Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

21.

Deed of Trust, Security Agreement and Fixture filing (High Desert - Second)
dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High
Desert OR Tenant Corp., to First American Title Insurance Company for the
benefit of The Prudential Insurance Company of America.

 

22.

Deed of Trust, Security Agreement and Fixture filing (Orchard Heights - Second)
dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and CHP
Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

23.

Deed of Trust and Security Agreement With Fixture Filing (Bridgewood – First)
dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance Company
of America for the benefit of The Prudential Insurance Company of America.

 

24.

Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
First) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC and
CHP Longview-Monticello Park WA Tenant Corp., to First American Title Insurance
Company of America for the benefit of The Prudential Insurance Company of
America.

 

25.

Deed of Trust and Security Agreement With Fixture Filing (Rosemont – First)
dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont
WA Tenant Corp., to First American Title Insurance Company of America for the
benefit of The Prudential Insurance Company of America.

 

26.

Deed of Trust and Security Agreement With Fixture Filing (Bridgewood – Second)
dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance Company
of America for the benefit of The Prudential Insurance Company of America.

 

27.

Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
Second) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC
and CHP Longview-Monticello Park WA Tenant Corp., to First American Title
Insurance Company of America for the benefit of The Prudential Insurance Company
of America.

 

28.

Deed of Trust and Security Agreement With Fixture Filing (Rosemont – Second)
dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont
WA Tenant Corp., to First American Title Insurance Company of America for the
benefit of The Prudential Insurance Company of America.

 

29.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of March 28, 2014, by CHP Springs TX Owner, LLC to Deborah Newman for the
benefit of KeyBank National Association.

 

30.

Mortgage, Assignment of Rents, Security Agreement and Fixture Filing (Park at
Plainfield) dated as of March 28, 2014, made by CHP Park at Plainfield IL Owner,
LLC for the benefit of KeyBank National Association.

 

--------------------------------------------------------------------------------

 

The following recourse liabilities guaranties were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp.

 

2.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Beaverton OR Owner, LLC and CHP Beaverton OR Tenant Corp.

 

3.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp.

 

4.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp.

 

5.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tillamook-Five Rivers OR Owner, LLC and CHP Tillamook-Five
Rivers OR Tenant Corp.

 

6.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert OR
Tenant Corp.

 

7.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp.

 

8.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Orchard Heights OR Owner, LLC and CHP Salem-Orchard
Heights OR Tenant Corp.

 

9.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tualatin-Riverwood OR Owner, LLC and CHP Tualatin-Riverwood
OR Tenant Corp.

 

10.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Southern Hills OR Owner, LLC and CHP Salem-Southern
Hills OR Tenant Corp.

 

11.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp.

 

12.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp.

 

13.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Longview-Monticello Park WA Owner, LLC and CHP
Longview-Monticello Park WA Tenant Corp.

 

14.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont WA Tenant
Corp.

The following supplemental guaranty agreements have not been filed as exhibits
to this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

1.

Supplemental Guaranty executed December 2, 2013, by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America.

 

2.

Supplemental Guaranty executed December 2, 2013, by CHP Beaverton OR Owner, LLC
and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of
America.

 

--------------------------------------------------------------------------------

 

 

3.

Supplemental Guaranty executed December 2, 2013, by CHP Tualatin-Riverwood OR
Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America. 

 

4.

Supplemental Guaranty executed December 2, 2013, by CHP Billings MT Owner, LLC
and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America.

 

5.

Supplemental Guaranty executed December 2, 2013, by CHP Boise ID Owner, LLC and
CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America.

 

6.

Supplemental Guaranty executed December 2, 2013, by CHP Tillamook-Five Rivers OR
Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America.

 

7.

Supplemental Guaranty executed December 2, 2013, by CHP Bend-High Desert OR
Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance
Company of America.

 

8.

Supplemental Guaranty executed December 2, 2013, by CHP Idaho Falls ID Owner,
LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America.

 

9.

Supplemental Guaranty executed December 2, 2013, by CHP Salem-Orchard Heights OR
Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America.

 

10.

Supplemental Guaranty executed December 2, 2013, by CHP Salem-Southern Hills OR
Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America.

 

11.

Supplemental Guaranty executed December 2, 2013, by CHP Sparks NV Owner, LLC and
CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of America.

 

12.

Supplemental Guaranty executed February 3, 2014, by CHP Vancouver-Bridgewood WA
Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp. to The Prudential
Insurance Company of America.

 

13.

Supplemental Guaranty executed February 3, 2014, by CHP Longview-Monticello Park
WA Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The Prudential
Insurance Company of America.

 

14.

Supplemental Guaranty executed February 3, 2014, by CHP Yelm-Rosemont WA Owner,
LLC and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance Company of
America.

 

 